DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on July 12, 2022 and is acknowledged.
Claim Objections
Claim 87 is objected to because of the following informalities: 
Claim 87 recited the limitation “where the the first or second crusher roll” is suggested to be replace with where the first or second crusher roll”,
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounts for attachment” in claim 76.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “mounts for attachment” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mounts” coupled with functional language “for attachment” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 76 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “mounts” meaning “a rotational bearing” discloses in pag. 5 lines 22-23.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 76-79 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-40, 42 and 47 of copending Application No. 16/762695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the reference application..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Reference Application 16/762695
76. (Previously Presented) A deflection distributor refitting kit for a roller crusher, comprising: 

a deflection distributing shaft; 
thrust rods each having first and second ends; and 
mounts for attachment of said deflection distributing shaft at 
a first and a second side of a frame of said roller crusher, wherein 
a first end of each of said thrust rods is attached to said deflection distributing shaft via 
a lever, and wherein 
a second end of each of said thrust rods is arranged to be attached to 
a movable bearing housing of said roller crusher.

39. (Currently Amended) A deflection distributor refitting kit for a roller crusher including a first roll and a second roll, comprising: 
a deflection distributing shaft; 
thrust rods each having first and second ends; and 
mounts for attachment of said deflection distributing shaft at 
a first and a second side of a frame of said roller crusher, wherein 
a first end of each of said thrust rods is attached to said deflection distributing shaft via 
a lever, and wherein 
a second end of each of said thrust rods is arranged to be attached to 
a movable bearing housing of said roller crusher.
77. (Previously Presented) The deflection distributor refitting kit according to claim 76, 
wherein said deflection distributing shaft is rotatably suspended in said mounts.

40. (Previously Presented) The deflection distributor refitting kit according to claim 39, 
wherein said deflection distributing shaft is rotatably suspended in said mounts.
78. (Previously Presented) The deflection distributor refitting kit according to claim 76, further comprising 
at least one replacement roll for a roll crusher, which roll has 
a flange attached to each end thereof, and which flange extends in 
a radial direction of the roll and has 
a height above an outer surface of the roll.

42. (Currently Amended) The deflection distributor refitting kit according to claim 39, further comprising 
at least one replacement roll for replacing one of the first or second rolls of the roller crusher, which replacement roll has 
a flange attached to each end thereof, and which flange extends in 
a radial direction of the replacement roll and has 
a height above an outer surface of the replacement roll.
79. (Previously Presented) The deflection distributor refitting kit according to claim 76, 
wherein at least one accumulator is arranged to be connected to the hydraulic system of the roller crusher.

47. (Currently Amended) The deflection distributor refitting kit according to claim 39, 
wherein at least one accumulator is arranged to be connected to the hydraulic system of the roller crusher.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 76-77, 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Andrea (Delponte) DE Publication (2634819) hereinafter Andrea in view of McLain et al. US. Patent (2,537,779) hereinafter McLain.
Regarding claim 76,
Andrea discloses a deflection distributor refitting kit for a roller crusher (see fig.1), comprising: 
a deflection distributing shaft (shaft marked as element 10); thrust rods (7) each having first and second ends (see fig.1); and 
wherein a first end of each of said thrust rods (7) is attached to said deflection distributing shaft (marked as element 10) via a lever (8,18), and 
wherein a second end of each of said thrust rods (7) is arranged to be attached to a movable bearing housing (6) of said roller crusher.
Andrea is silent about mounts for attachment of said deflection distributing shaft at a first and a second side of a frame of said roller crusher
Andrea and McLain disclose both art in the same field of endeavor (i.e. comminution).
McLain, in a similar art, teaches a roller mill (see fig.1) with mounts (37’) for attachment of said deflection distributing shaft at a first and a second side of a frame of said roller crusher (see fig.1). McLain teaches the mounts as support to efficiently increase operation capacity (col.1 ln 21-26).
It would have been obvious to the skilled artisan before the effective filing date to construct the apparatus of Andrea with mounts for attachment of said deflection distributing shaft as taught by McLain as it would be beneficiary to Andrea, to be able to efficiently improve the apparatus.
Regarding claim 77,
The prior art Andrea as modified by McLain, discloses all limitations in claim 76.
Andrea discloses wherein said deflection distributing shaft (Andrea, marked as element 10) is rotatably (Andrea, see pag.3 ln 17-19, the shaft marked as element 10 which extends parallel to the axes of the cylinders can be pivoted) suspended in said mounts (McLain, 37’).
Regarding claim 80,
The prior art Andrea as modified by McLain, discloses all limitations in claim 76.
Andrea discloses a cross bar (19) arranged to extend between moveable bearing housings (see fig.1) and wherein said second end of each of said thrust rods (7) is arranged to be attached to said cross bar (19, every elements of the device are attached together).
Regarding claim 81,
The prior art Andrea as modified by McLain, discloses all limitations in claim 81.
Andrea discloses wherein said crossbar (19) is arranged to be pivotably connected to each of the moveable bearing housings (6, every elements of the device are connected).
Regarding claim 82,
The prior art Andrea as modified by McLain, discloses all limitations in claim 76.
Andrea discloses wherein an offset bracket (26) is arranged to be mounted at each of the moveable bearing housings (6) and said second end of each thrust rod (7) is connected to a corresponding offset bracket (26).
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Andrea in view of McLain as applied to claim 76 above, and further in view of Gronvall WO Publication (2013/156586) hereinafter Gronvall.
Regarding claim 78,
The prior art Andrea as modified by McLain, discloses all limitations in claim 76.
Andrea discloses at least one replacement roll (3) for the roll crusher, but does not disclose at least one replacement roll has a flange attached to each end thereof, and which flange extends in a radial direction of the roll and has a height above an outer surface of the roll.
Andrea and Gronvall disclose both art in the same field of endeavor (i.e. comminution).
Gronvall, in a similar art, teaches a roller mill (fig.1) with at least one replacement roll (6) has a flange (5) attached to each end thereof, and which flange (5) extends in a radial direction of the roll (6) and has a height above an outer surface of the roll (see fig.1). Gronvall teaches the flange to be able to prevent crushed material to fall over the edge of the roller (Pag.2 lines 20-22).
It would have been obvious to the skilled artisan before the effective filing date to replace the moveable roll of Andrea with a roll having a flange as taught by Gronvall as it would be beneficiary to Andrea, to prevent crushed material to fall over the edge of the roll.
Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Andrea in view of McLain as applied to claim 76 above, and further in view of Euculano US. Publication (2012/0056027) hereinafter Euculano.
Regarding claim 79,
The prior art Andrea as modified by McLain, discloses all limitations in claim 76.
Andrea does not disclose wherein at least one accumulator is arranged to be connected to the hydraulic system of the roller crusher.
Andrea and Euculano disclose both art in the same field of endeavor (i.e. comminution).
Euculano, in a similar art, teaches a roller mill (fig.1) having a hydraulic system (16, see fig.2) with accumulators (7). Euculano teaches the hydraulic system connected to accumulators to be able to facilitate operation of the crusher (Para. [0008]).
It would have been obvious to the skilled artisan before the effective filing date to add to the roller crusher of Andrea, a hydraulic system with accumulators as taught by Euculano, to be able to improvably facilitate operation of the crusher.
Claims 86-87 are rejected under 35 U.S.C. 103 as being unpatentable over Andrea in view of McLain as applied to claim 76 above, and further in view of Ayral et al. DE Patent (3,922,638) hereinafter Ayral.
Regarding claim 86,
The prior art Andrea as modified by McLain, discloses all limitations in claim 76.
Andrea does not disclose a control system configured to monitor a skew of first and second crusher rolls and wherein the control system is further configured to reduce pressure in a hydraulic system on said first or second side in response to a determination that the skew exceeds a predefined threshold value.
Andrea and Ayral disclose both art in the same field of endeavor (i.e. comminution).
Ayral, in a similar art, teaches a roller mill (fig.1) having a control system (36) configured to monitor a skew of first and second crusher rolls (see abstract) and wherein the control system is further configured to reduce pressure in a hydraulic system on said first or second side in response to a determination that the skew exceeds a predefined threshold value (see abstract). Ayral teaches the control system to adjust the rollers and facilitate operation of the crusher (see pag.5 ln 3-9).
It would have been obvious to the skilled artisan before the effective filing date to add to the roller crusher of Andrea, a control system as taught by Ayral, to be able to adjust the rollers and facilitate operation of the crusher.
Regarding claim 87,
The prior art Andrea as modified by McLain and Ayral, discloses all limitations in claim 86.
Andrea in view of Ayral discloses wherein the control system (Ayral, 36) is configured to reduce pressure in the hydraulic system on the side where the first or second crusher roll is least deflected (Ayral, see pag.5 ln 3-9).
Allowable Subject Matter
Claims 83-85 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 07/12/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered and they are persuasive, a call was made to applicant for an Examiner proposed amendment that resulted with no agreement, after further review, Examiner rejected some of the claims with reference Andrea in combination with reference McLain as set forth in this current Office Action.
As discussed above, the references in combination appear proper as they disclose all the limitations of the claimed invention and are maintained.
Conclusion
  Accordingly, THIS ACTION IS MADE Non-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 13, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725